ATTACHMENT
Applicant’s Response submitted June 22, 2021 raises issues that would take more time to consider than allotted under AFCP 2.0. The proposed deletion of “including kit hardware” would necessitate additional rumination, especially, with respect to the nature and statutory authority of the art rejections (i.e., possible change from under 103 to 102), and possibly more searching.  The arguments are not seen to be commensurate with the scope of the claims in that, the language of the claims specifies a “kit” (“a plurality of articles grouped together”) and that language does not preclude application of a “self-contained hydraulic apparatus” as prior art against those claims. Additionally, “external piping” is not claimed. Although a “kit” or collection of articles is claimed, Applicant continues to argue as if a transmission assembly is being claimed – see the last paragraph of page 7 of the Remarks. It is not. As long as the collection of articles is taught, the reference meets the limitations recited in the claimed “kit.”
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776